Title: Abigail Adams to John Adams, 18 January 1780
From: Adams, Abigail
To: Adams, John



My Dearest Friend

Janry. 18 1780


It is now a little more than two months since you left me. I have many hopes that you had a prosperous voyage and that you were some weeks ago safely landed in France.
I have been so happy as to hear from you twice upon your passage. Capt. Carr arrived safe and carefully deliverd your Letters. You left this coast in the best time that could have been chosen. Winter set in with all its horrors in a week after you saild, and has continued with all its rigours ever since. Such mountains of snow have not been known for 60 years. No passing for this fortnight, only for foot travellers, and no prospect of any as one Storm succeeds another so soon that the roads are filld before a path can be made.
I hope you are in a climate more Friendly to Health and more condusive of pleasure than the unsocial Gloom and chill which presents itself to my view.
The Blocade of the roads has been a sad hinderance to the meeting of the convention, a few only of the near Members could get together, so few that they were obliged to adjourn. Many of them mourn the absence of one whom water, not snow seperates from them. They are pleased to say that he was more attended to than any other member, and had more weight and influence upon the minds of the convention.
This Town have received an invitation to elect an other member in the room of your Excellency, but do not appear to consider the importance of it, since the fear of expence overpowers every other consideration. Indeed their is but one person who could do them any Essential Service were they to elect a member and they might consider his being their representitive as an objection, tho that rule has been broken over in many places.
It is a pitty that so noble a structure should undergo such a mutilation as to make it limp and totter all the rest of its life, yet I fear this will be its fate. Enclosed to you are the journals and News papers which Mr. Lovell has forwarded to me with directions to enclose them to you. Generall Warren has just acquainted me that a packquet will sail for Spain in a day or two, that Mr. Austin goes in her in a publick character with dispatches for you, and that you may have the opportunity of conveying whatever you please in a State Frigate.
You will learn from Mr. Austin the state of our currency and the rate of exchange which renders it needless for me to say any thing upon the subject.

John Paul Jones is at present the subject of conversation and admiration. I wish to know the History of this adventurous Hero, his Letter to Lady Selkirk fixed him in my memory.
I need not add how much I wish to hear of your safety and happiness, as well as the success of your Embassy. Of the latter I can form no very flattering expectation at present.
Present my respectfull complements to Mr. Dana. The inclement Season has prevented all communication between his good Lady and your Portia, but when ever the Season will permit shall not fail visiting a sister in seperation, and hope by that time to rejoice with her in the assurance of the safety and happiness of our partners.
Believe me dear sir with the tenderest sentiments of regard affectionately yours.
